Citation Nr: 1221269	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  08-20 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1  Entitlement to service connection for a left foot disorder, to include as secondary to residuals of a tibia and fibular fracture of the left lower extremity. 

1.  Entitlement to service connection for a low back disorder (originally claimed as scoliosis), to include as secondary to residuals of a tibia and fibular fracture of the left lower extremity.

3.  Entitlement to service connection for a right leg disorder, to include as secondary to residuals of a tibia and fibular fracture of the left lower extremity.

4.  Entitlement to an increased disability rating in excess of 10 percent for residuals of a tibia and fibular fracture of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to December 1986. 

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied service connection for scoliosis and a right leg disorder.  The RO also assigned a 10 percent disability rating to the service-connected residuals of a tibia and fibular fracture of the left lower extremity, effective April 17, 2007, which was the date VA received the Veteran's claim for increased compensation for this disability.  This appeal also stems from a November 2008 rating action, wherein the RO denied service connection for a left foot disorder.  The Veteran appealed both of these rating actions to the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional procedural and substantive development on the claims on appeal is warranted prior to further appellate review.

The Veteran seeks service connection for a left foot disorder, scoliosis, and right leg disorder.  He also seeks an increased disability rating in excess of 10 percent for his service-connected residuals of a tibia and fibular fracture of the left lower extremity.

The Veteran contends that he has scoliosis and a right leg disorder that had their onset during military service.  In the alternative, he contends that he has left foot, low back, and a right leg disorder that are the result of gait changes caused by his service-connected residuals of a tibia and fibular fracture of the left lower extremity.  (See VA Form 9 and VA Form 21-4138, Statement in Support of Claim, each received by the RO in July 2008). 

Separate theories in support of a claim for a particular disability are to be adjudicated under one claim.  See Robinson v. Mansfield, 21 Vet. App. 545, 550- 51 (2008), citing, Bingham v. Principi, 421 F.3d. 1346, 1349 (Fed. Cir. 2005).  The Veteran has not been apprised of the information and evidence necessary to substantiate his claims for service connection for a low back and a right leg disorder on a secondary basis, to include by aggravation.  Accordingly, upon remand, the Veteran should be notified of the information and evidence not of record that is necessary to substantiate his claims for service connection for a low back disorder and a right leg disorder on a secondary basis.  

The Veteran's January 1985 enlistment examination reflected that his feet were found to be clinically abnormal and mild, asymptomatic, pes planus was noted.  In March 1985, the Veteran complained of bilateral anterior tibial pain with marked tenderness to palpation of the entire anterior lower extremity.  X-rays of the right leg were negative for any evidence of a stress fracture.  A diagnosis of shin splints was entered.  In July 1985, an assessment of bilateral leg pain without objective findings was recorded.  The Veteran continued to complain of bilateral leg pain in August 1985.  At that time, the Veteran related that he had suffered from stress fractures during basic training.  An assessment of rule out stress fractures was entered.  A nuclear medicine study, performed in mid-August 1985, was negative for any focal active bone pathology in the lower extremities from the hips down to the ankles.  In June 1986, the Veteran complained of shin pain on and off for one year.  The assessment was genu varus and shin splints.  A November 1986 chest x-ray report contained a notation that the Veteran had scoliosis.  A November 1986 examination report taken at the time of the Veteran's separation from service reflected that the Veteran's spine and feet were evaluated as clinically normal.  The Veteran's lower extremities were found to have been "abnormal" due to a fracture of the left tibia and fibula.  The Veteran marked "yes" on his November 1986 report of medical history when asked if he had or ever had cramps in his legs or foot trouble.  

The Veteran had a VA examination in October 2008 to determine if he had a left foot disability that was due to his service-connected residuals of a tibia and fibular fracture of the left lower extremity.  The VA examiner opined, after a claims file review and physical evaluation of the Veteran's left foot that his currently diagnosed metatarsalgia of the left foot was not "caused by or a result of SC DISABILITY."  The examiner stated that the Veteran's gait was normal and his last x-rays revealed a well healed left midshaft tibia fracture.  The examiner opined that the Veteran's left foot metatarsalgia was a result of his age and current activity.  The Board finds the VA examiner's opinion to be inadequate for evaluating the etiology of the Veteran's left foot disorder on a secondary basis.  Although the October 2008 VA examiner concluded that the Veteran's left foot metatarsalgia was not "caused by or a result of" the service-connected left lower extremity disability, he did not provide an opinion as to whether it had aggravated (made permanently worse) (italics added for emphasis) any left foot disorder.  Additionally, the examiner did not address whether the diagnosis of metatarsalgia was directly related to the Veteran's service.  Thus, a remand is warranted for another VA examination and opinion.  

In December 2009, VA examined the Veteran to determine the etiology of the Veteran's claimed low back and right leg disorders.  After a review of the claims file and physical evaluation of the Veteran, the examiner diagnosed mild degenerative joint disease of the lumbar spine and bilateral shin splints.  The VA examiner concluded that he could not determine if the Veteran's degenerative joint disease of the lumbar spine and bilateral shin splints were related to military service without resort to mere speculation.  He reasoned that the above-cited disabilities appeared to be age-related because the Veteran's gait was normal and the left lower extremity fracture was well-healed.  The examiner, however, did not provide an opinion as to whether the service-connected residuals of a tibia and fibular fracture of the left lower extremity had caused or aggravated (made permanently worse) the Veteran's degenerative joint disease of the lumbar spine and bilateral shin splints.  Thus, the Veteran should be scheduled for another VA examination to answer the secondary service connection component of the Veteran's claim for service connection for a low back and right leg disorder.   

Additionally, it appears that there might be additional outstanding VA records in connection with the claims on appeal.  In his April 2007 claim, the Veteran stated that he was treated at the Shreveport VAMC for his service-connected residuals of a tibia and fibular fracture of the left lower extremity shortly after his separation from service in 1986.  He was then treated at the Fayetteville VAMC until January 2006.  Although VA treatment records from the Fayetteville VAMC have been obtained, records have not been obtained from the Shreveport VAMC.  On remand, all VA treatment records from the Shreveport VAMC dated from 1986 to the present should be obtained as well as all current VA treatment records from the Fayetteville VAMC.

Finally, the Board finds that on remand the VA examiner must also comment on the current severity of the service-connected residuals of a tibia and fibular fracture of the left lower extremity. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice that informs him of the information and evidence not of record that is necessary to substantiate his claims for service connection for a low back disorder (originally claimed as scoliosis) and a right leg disorder as secondary to the service-connected residuals of a tibia and fibular fracture of the left lower extremity.  This notice must also inform the Veteran of which information and evidence, if any, that he is to provide and which information and evidence, if any, that VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011).

2.  Obtain treatment records from the Shreveport VAMC dated from 1986 to the present, to include any archived records.  Also obtain any treatment records from the Fayetteville VAMC dated from January 2010 to the present.
   
3.  After the above development has been accomplished, schedule the Veteran for an appropriate VA examination to determine the current severity of the service-connected residuals of a tibia and fibular fracture of the left lower extremity.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should also comment as to the impact of residuals of a tibia and fibular fracture of the left lower extremity on the Veteran's daily activities and his ability to maintain employment.  

4.  After the above development in 1-2 has been undertaken, schedule the Veteran for a VA examination to evaluate his claims for a low back, left foot, and right leg disorder.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records and VA treatment reports, the examiner should render any relevant diagnoses pertaining to the claims.  Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current low back, left foot, and right leg disability is causally or etiologically related to his symptomatology in military service (February 1985 to December 1986) as opposed to its being more likely due to some other factor or factors.  In particular, the examiner should address the relationship, if any, between the in-service findings of shin splints and scoliosis and any current low back, left foot, and right leg disability.

Based on a review of the claims folder and the examination findings, including the service treatment records and VA treatment reports, the examiner should opine as to the relationship, if any, between the Veteran's service-connected residuals of a tibia and fibular fracture of the left lower extremity and his low back, left foot, and right leg disabilities.  To the extent possible, (likely, unlikely, at least as likely as not) the examiner should opine whether low back, left foot, and right leg disabilities were either (a) proximately caused by or (b) proximately aggravated by his service-connected residuals of a tibia and fibular fracture of the left lower extremity.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  To help avoid a future remand, the RO/AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).
   
6.  After the above development is completed and any other development that may be warranted, the RO/AMC should readjudicate the claims for service connection for left foot, low back, and right foot disorders, to include on a secondary basis, and increased disability rating in excess of 10 percent for residuals of a tibia and fibular fracture of the left lower extremity.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


